— Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 24, 1991, which denied defendant’s motion for summary judgment, unanimously reversed on the law, the motion granted and the action dismissed, without costs. The clerk is directed to enter judgment in favor of appellant dismissing the action.
Plaintiff Pauline Goldfeder, an employee at the offices of the Bronx Borough President, was injured as a result of tripping on a rolled up chair mat. Although, at the time, her office was in the process of being painted and carpeted, she had gone in to retrieve a document when the accident occurred. She brought this action against defendant based on allegations in the complaint that defendant’s workmen were in the room at the time of her fall and had created a dangerous condition by the way they had arranged the furniture.
While defendant concedes that at the time of the accident it was under contract to supply and install furniture in plaintiff’s office, it brought this motion for summary judgment based on documentary evidence establishing that it had nei*441ther delivered any goods nor commenced any work at plaintiffs office as of the date of the accident.
Plaintiffs showing in opposition to the motion was insufficient to controvert the proof submitted by defendant on the critical issues (see, Caban v Bonaco Constr. Corp., 172 AD2d 377). Under these circumstances, summary judgment should have been granted. Concur — Murphy, P. J., Rosenberger, Ellerin, Kassal and Rubin, JJ.